 
EXHIBIT 10.1
 


AMENDMENT NO. 1

TO

PURCHASE AND SALE AGREEMENT

 

            This constitutes Amendment No. 1 to that certain Purchase and Sale
Agreement (the “Agreement”), dated as of April 18, 2012, by and between
AllEnergy Corporation, a Delaware corporation (“Buyer”), and Gerald D. Holden,
an individual resident of the State of Texas (“Seller”).

 

            For good and adequate consideration, the receipt and adequacy of
which is hereby acknowledged, Buyer and Seller hereby agree, as follows:

 

            A.        Section 2.01 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“2.01 - Purchase Price. The purchase price (the “Purchase Price”) payable by
Buyer for the Properties shall be Two Hundred Fifty Thousand Dollars
($250,000.00).

 

                        The Purchase Price shall be payable, as follows:

 

                                    (a)       upon the mutual execution of this
Agreement, the sum of Fifty Thousand Dollars ($50,000.00) cash, in immediately
available funds;

 

                                    (b)       on or before May 17, 2012, the sum
of Fifty Thousand Dollars ($50,000.00) cash, in immediately available funds; and

 

                                    (c)       on or before the Closing Date
(defined below), the sum of One Hundred Fifty Thousand Dollars ($150,000.00)
cash, in immediately available funds, subject to the provisions of Section
6.01(c) below.”

 

            B.        Section 6.01(c) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c)Seller and Buyer shall have entered into an agreement to re-work the Well on
the Lease, in a mutually acceptable form, pursuant to which Seller would place
$50,000 of the Purchase Price in a separate bank account, the sole signatory on
which shall be Dean E. Sukowatey, for use in such re-work efforts.”

 

            C.        A new Section 6.01(d) shall be added to the Agreement, as
follows:

 

“(d)Seller shall have obtained the permit relating to the pending permit
application relating to the injection well to which the Consent to Inject Salt
Water described in Exhibit F relates (the ‘Permit’). The date on which the
Permit is issued is referred to as the ‘Permit Date’.”

 

            D.        A new Article VI-A shall be added to the Agreement, as
follows:

 

                                                                             “ARTICLE
VI-A

                                                                     FURTHER
AGREEMENT

 

Buyer and Seller specifically agree that, should the Permit not have been issued
on or before the close of business on August 16, 2012, Seller shall return the
portion of the Purchase Price already paid to him by Buyer. The return of such
funds to Buyer by Seller shall be made by wire transfer to a bank account
designated by Buyer within three (3) business days.”

 

            E.        Section 7.01 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“7.01 - Closing. Unless the parties hereto agree otherwise and subject to the
conditions stated in this Agreement, the consummation of the transactions
contemplated hereby (herein called the “Closing”) shall be held at the offices
of Dan M. Fergus, Jr., Esq., 400 Pine Street, Suite 765, Abilene, Texas 79601,
at 2:00 p.m., CDT, on that date that is three (3) business days immediately
following the Permit Date. The date on which closing occurs is referred to
herein as the ‘Closing Date’.”

 

            F.        Section 7.02(c) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c)Buyer shall pay One Hundred Fifty Thousand Dollars ($150,000.00) of the
Purchase Price to Seller by wire transfer in immediately available funds.”

 

            G.       A new Section 9.01(b-1) shall be added to the Agreement, as
follows:

 

“(b-1)By Buyer if the Permit shall not have been issued by the close of business
on August 16, 2012.”

 

            In all other aspects, the Agreement is ratified and affirmed this
11th day of May, 2012.

 

            BUYER:                                                        SELLER:

 

            ALL ENERGY CORPORATION

                                                                                    /s/
GERAL HOLDEN

                                                                                    Gerald
D. Holden

            By: /s/ DEAN E. SUKOWATEY

                        Dean E. Sukowatey

                        President

 

 

PURCHASE AND SALE AGREEMENT

 

            This Purchase and Sale Agreement (this “Agreement”) dated as of the
18th day of April, 2012, is executed by All Energy Corporation, a Delaware
corporation (“Buyer”), and Gerald D. Holden, an individual resident of the State
of Texas (“Seller”).

 

            In consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

            1.01 - Purchase and Sale. Subject to the terms and conditions of
this Agreement, Seller agrees to sell and convey to Buyer, or Assigns, and Buyer
agrees to purchase and pay for the following described assets (hereinafter
referred to as the “Properties”):

 

                        (a)       The interests described in Exhibit “A” hereto,
in and to the oil and gas lease described in Exhibit “A” hereto (the “Lease”)
insofar as they cover the land (the “Lands”) also described in Exhibit “A”
hereto, together with corresponding undivided interests in (i) all rights,
privileges, benefits, and powers conferred upon the holder of the Lease with
respect to the use and occupation of the surface of the Lands that may be
necessary, convenient, or incidental to the possession and enjoyment of the
Lease, (ii) all rights in respect of any pooled or unitized acreage located in
whole or in part within the Lands by virtue of the Lease, including rights to
production from the pool or unit allocated to any Lease being a part thereof,
regardless of whether such production is from the Lands, (iii) all rights,
options, titles, and interests of Seller granting Seller the right to obtain, or
otherwise earn interests within the Lands no matter how earned, (iv) all
tenements, hereditaments, and appurtenances belonging to any of the foregoing,
and (v) any and all geological data and reports, subject to all applicable
licensing and other agreements and all restrictions on transfer, including but
not limited to all well logs, core reports, seismic data, interpreted maps,
contour maps, isopach maps, etc.;

 

                        (b)       All permits, licenses, servitudes,
rights-of-way, division orders, gas purchase and sale agreements, including
without limitation gas contracts, crude oil purchase and sale agreements
(wherein Seller is a selling party), surface leases, farmin agreements, farmout
agreements, bottom hole agreements, acreage contribution agreements, operating
agreements, unit agreements, processing agreements, options, leases of equipment
or facilities, and other contracts, agreements, and rights that are owned by
Seller in whole or in part, and that are appurtenant to the Properties or used
or held for use in connection with the ownership or operation of the Properties
or with the production, treatment, sale, or disposal of water, hydrocarbons and
associated substances therefrom or thereon; and

 

                        (c)       All of the real, personal and mixed property
used in the operation of the Properties (whether located on or off the
Properties, but excluding all vehicles used in the operation of the Properties)
owned by Seller in whole of in part or credited to the joint account of Seller
including, but not limited to (i) the well (“Well”) described on Exhibit “B”
hereto, all wellhead equipment, fixtures (including, but not limited to, field
separators and liquid extractors), pipe, casing, and tubing; (ii) all
production, gathering, treating, processing, compression, dehydration, salt
water disposal, injection, gathering line and pipeline equipment and facilities;
(iii) all tanks, machines, equipment, tools, dies, vessels and other facilities;
and

 

                        (d) All of the files, records, documents, correspondence
and data now in the possession or control of Seller that relates to the items
described in sub-paragraphs (a), (b) or (c) above, without limitation (the
“Records”).

 

            1.02 - Effective Time. The purchase and sale of the Properties shall
be effective as of 5:00 p.m. on April 18, 2012, local time at the location of
the Properties (herein called the “Effective Time”).

 

ARTICLE II

PURCHASE PRICE

 

            2.01 - Purchase Price. The purchase price (the “Purchase Price”)
payable by Buyer for the Properties shall be Two Hundred Fifty Thousand Dollars
($250,000.00).

 

            The Purchase Price shall be payable, as follows:

 

                        (a)       upon the mutual execution of this Agreement,
the sum of Fifty Thousand Dollars ($50,000.00) cash, in immediately available
funds; and

 

                        (b)       on or before May 17, 2012, the Closing Date
(defined below), the sum of Two Hundred Thousand Dollars ($200,000.00) cash, in
immediately available funds.

 

            2.02 - Adjustments to Purchase Price. The Purchase Price shall be
subject to adjustment as follows:

 

                        (a)       The Purchase Price shall be adjusted upward as
follows:

 

                                    (i)        The value of all merchantable,
allowable oil in storage at the Effective Time, above the pipeline connection,
which is sold and which is credited to the Properties and paid to Buyer, such
value to be the actual price received less taxes and deductions by the
purchaser,

 

                                    (ii)        The amount of all verifiable
expenditures under applicable operating agreements or other similar arrangements
or agreements and, in the absence of such agreements, such expenses of the sort
customarily billed thereunder, paid by Seller or any affiliate of Seller in
connection with the operation of the Properties in accordance with this
Agreement for work actually performed subsequent to the Effective Time;

 

                                    (iii)       An amount equal to all prepaid
expenses attributable to the Properties that are paid by Seller or any affiliate
of Seller prior to the Closing Date (defined below) that inure to the benefit of
Buyer and that are, in accordance with generally accepted accounting principles,
attributable to the period after the Effective Time, including without
limitation, prepaid ad valorem, property, production, severance and similar
taxes (but not including income taxes) based upon or measured by the ownership
of property or the production of hydrocarbons or the receipt of proceeds
therefrom; and

 

                                    (iv)      Any other amount agreed upon by
Seller and Buyer.

 

                        (b)       The Purchase Price shall be adjusted downward
as follows:

 

                                    (i)        An amount equal to all unpaid ad
valorem, property, production, severance and similar taxes and assessments (but
not including income taxes) based upon or measured by the ownership of property
or the production of hydrocarbons or the receipt of proceeds therefrom accruing
to the Properties prior to the Effective Time;

 

                                    (ii)       The amount of all verifiable
expenditures paid by Buyer for work actually done and performed in connection
with the Properties prior to the Effective Time;

 

                                    (iii)      Any reductions for Defective
Interests as provided in Article V; and

 

                                    (iv)      Any other amount agreed upon by
Seller and Buyer.

 

                                                                  ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

            3.01 - Representations and Warranties of Seller. Except as provided
below, Seller represents and warrants to Buyer as follows:

 

                        (a)       Seller is an individual and is under no legal
disbility with respect to his execution and performance of this Agreement.

 

                        (b)       Except as provided for or disclosed in Exhibit
“C” attached hereto and made a part hereof, since April 1, 2012, there has not
been and will not be:

 

                                    (i)        Any material damage, destruction
or loss to or of Properties, whether or not covered by insurance;

 

                                    (ii)       Any sale, lease or other
disposition of Properties, except as permitted by the terms of this Agreement;

 

                                    (iii)       Any mortgage, pledge or grant of
a lien or security interest in any of the Properties, other than in the ordinary
course of business (except any such encumbrance that will be released at or
before the Closing); or

 

                                    (iv)      Any contract or commitment to do
any of the foregoing.

 

                        ( c)      To the knowledge of Seller there are no
material defects in the personal property and fixtures to be conveyed to Buyer
pursuant to the terms hereof which would prevent the continued operation of the
Properties in accordance with prior practice.

 

                        (d)       To the knowledge of Seller, all material
royalties (other than royalties held in suspense), rentals and other payments
due under the Lease have been properly and timely paid, all conditions necessary
to keep the Seller’s Lease in force have been fully performed. No notices have
been received by Seller of any claim to the contrary and the Seller’s Lease is
in full force and effect.

 

                        (e)       Seller is not obligated by virtue of any
prepayment arrangement under any contract for the sale of hydrocarbons and
containing a “take or pay” or similar provision or a production payment or any
other arrangement to deliver hydrocarbons produced from the Properties at some
future time without then or thereafter receiving full payment therefor. Seller
has not produced a share of gas greater than its ownership percentage and Seller
is under no obligation to reduce its share of production under any gas balancing
agreement or similar contract to allow under-produced parties to come back into
balance.

 

                        (f)        All ad valorem, property, production,
severance and similar taxes and assessments based on or measured by the
ownership of property or the production of hydrocarbons or the receipt of
proceeds therefrom on the Properties have been properly paid and all such taxes
and assessments which become due and payable prior to the Effective Time shall
be properly paid by Seller.

 

                        (g)       To the knowledge of Seller, all material valid
laws, regulations and orders of all governmental agencies having jurisdiction
over the Properties have been and shall continue to be complied with until the
Closing. To the best of Seller’s knowledge, all material necessary permits from
governmental agencies having jurisdiction in connection with the Properties have
been obtained and have been timely, properly and accurately made and will
continue to be timely, properly and accurately made through Closing. To the
knowledge of Seller, all plugged wells, if any, located on the Properties have
been properly plugged and there are no abandoned unplugged wellbores located on
the Properties which good oil field practice would require plugging.

 

                        (h)       Seller has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer shall have any responsibility
whatsoever.

 

                        (i)        Except as disclosed on Exhibit “D’ attached
hereto and made a part hereof, to the knowledge of Seller, none of the
Properties is subject to any top leases or reversionary interests, and there
exists no unrecorded document or agreement which may result in impairment or
loss of Seller’s ability to convey the Properties.

 

                        (j)        With respect to the “Basic Documents”
(defined below), in all material respects to the knowledge of Seller: (i) all of
such Basic Documents are in full force and effect and are the valid and legally
binding obligations of the parties thereto, (ii) Seller is not in breach or
default with respect to any material obligations pursuant to any such Basic
Document or any regulations incorporated therein or governing same; (iii) all
material payments (including, without limitation, royalties, delay rentals,
shut-in royalties, and joint interest or other billings under unit or operating
agreements) due thereunder have been made by Seller or will be made by Seller
prior to Closing; (iv) no other party to any Basic Document (or any successor in
interest thereto) is in breach or default with respect to any of its material
obligations thereunder; and (v) neither Seller nor any other party to any Basic
Document has given or threatened to give notice of any action to terminate,
cancel, rescind or procure a judicial reformation of any Basic Document or any
provision thereof. As used herein the term “Basic Documents” shall mean the
Seller’s Lease, contracts for the sale and purchase of gas produced from the
Properties (“Gas Contracts”), farmout, dry hole, bottom hole, acreage
contribution, purchase and acquisition agreements, area of mutual interest
agreements, salt water disposal agreements, servicing contracts, easement and/or
right-of-way agreements, unitization or pooling agreements and all other
material executory contracts and agreements relating to the Properties.

 

                        (k)       There are no Properties with respect to which
(i) deliveries of natural gas dedicated to interstate commerce have been
terminated or diverted therefrom without there having been obtained appropriate
abandonment orders or other required regulatory approvals or (ii) Seller is not
receiving on a current basis the payments required under the terms of the Gas
Contracts, or (iii) Seller is not receiving now, or may not receive for the
period of time from the effective date of the information contained in the data
furnished by Seller to Buyer until Closing, the price (per MMBTU) for natural
gas reflected in the data furnished by Seller to Buyer. During the time period
from the effective date of the information contained in the data furnished by
Seller to Buyer until the date of execution of this Agreement, no purchaser of
natural gas under the Gas Contracts has (i) curtailed (other than seasonal
curtailment) its takes of natural gas, or (ii) given notice (either written or
verbal) that it desires to amend any of the Gas Contracts with respect to price
or quantity of deliveries under take-or-pay provisions, to such extent that any
such action may materially affect the economic value of the reserves
attributable to the Properties affected by such action.

 

                        (l)        (i) Seller has not caused or allowed the
generation, treatment, storage, disposal or release of hazardous substances on
the Properties except in accordance with local, state, and federal statutes,
ordinances, rules and regulations, (ii) The Properties operated by Seller, and
to the knowledge of Seller, all of the Properties not operated by Seller have
been operated in compliance with all applicable local, state, and federal
statutes, ordinances, rules and regulations concerning the handling of hazardous
substances, (iii) Seller has complied with all laws, regulations and orders of
all governmental agencies having jurisdiction over the Properties in connection
with laws regarding protection of the environment, (iv) all material necessary
permits have been obtained from governmental agencies having jurisdiction over
the Properties in connection with laws regarding protection of the environment,
(v) Seller has not received notice of any proceeding, claim or lawsuit relating
to the breach of any law regarding protection of the environment and (vi) to the
best of Seller’s knowledge no hazardous substance has ever been disposed of on
the Properties except in accordance with local, state, and federal statutes,
ordinances, rules and regulations.

 

                        (m)      Except as may be set forth in Exhibit “E”
attached hereto and made a part hereof, on the date hereof no suit, action or
other proceeding is pending before any court or governmental agency to which
Seller is a party and which might result in impairment or loss of Seller’s title
to any part of the Properties or that might hinder or impede operation of the
Properties and to the knowledge of Seller, no such suit, action or other
proceeding is threatened. Seller shall promptly notify Buyer of any such
proceeding arising prior to the Closing.

 

            3.02 - Representations and Warranties of Buyer. Each Buyer for
itself only separately hereby represents and warrants to the Seller that:

 

                        (a)       Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

                        (b)       Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform all the terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement by Buyer, the
performance by Buyer of all the terms and conditions hereof to be performed by
it and the consummation of the transactions contemplated hereby have been duly
authorized and approved by the Board of Directors of Buyer. This Agreement has
been duly executed and delivered by Buyer and constitutes the valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or other laws
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

                        (c)       This Agreement and the execution and delivery
hereof by Buyer does not, and the fulfillment and compliance with the terms and
conditions hereof and the consummation of the transactions contemplated hereby
will not conflict with, or require the consent of any person under, any of the
terms, conditions or provisions of the certificate of incorporation or bylaws of
Buyer.

 

                        (d)       Buyer has or will have prior to the Closing
Date, sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make the cash portion of the Purchase Price at
the Closing.

 

                        (e)       There is no action, suit, proceeding or
governmental investigation or inquiry pending, or to the knowledge of Buyer,
threatened against Buyer or its subsidiaries or any of its properties that might
delay, prevent or hinder the consummation of the transactions contemplated
hereby.

 

ARTICLE VI

COVENANTS

 

            4.01 - Covenants of Seller. Seller agrees with Buyer that:

 

                        (a)       Seller will, prior to Closing, make available
to Buyer for examination, at a Seller’s offices, title and other information
relating to the Properties insofar as the same are in Seller’s possession and
will cooperate with Buyer in Buyer’s efforts to obtain, at Buyer’s expense, such
additional information relating to the Properties as Buyer may reasonably
desire. Such information shall include:

 

                                    (i)        Title opinions and title status
reports pertaining to the Properties;

 

                                    (ii)       Copies of the Seller’s Lease,
prior conveyances of the Properties, unitization, pooling and operating
agreements, division and transfer orders, mortgages, deeds of trust, security
agreements, chattel mortgages, financing statements and other encumbrances not
discharged and affecting the title to or the value of the Properties and all
other information contained in the land files of Seller and relating to the
Properties;

 

                                    (iii)      Records relating to the payment
of rentals, royalties and other payments due under the Seller’s Lease;

 

                                    (iv)      Records relating to the payment of
ad valorem, property, production, severance, excise and similar taxes and
assessments based on or measured by the ownership of property or the production
of hydrocarbons or the receipt of proceeds therefrom on the Properties;

 

                                    (v)       Ownership maps, surveys, logs and
seismic information relating to the Properties;

 

                                    (vi)      Copies of all purchase, sale,
processing and transportation agreements relating to the Properties;

 

                                    (vii)     Copies of all agreements including
the leases, permits, easements, licenses and orders relating to the Properties;

 

                                    (viii)    Production and operational records
relating to the Properties, including filings made with regulatory agencies;

 

                                    (ix)      Inventories of personal property
and fixtures included in the Properties; and

 

                                    (x)       Accounting records, and
engineering and technical data, and geological and geophysical data, relating to
the Properties.

 

                        Seller shall permit Buyer, at Buyer’s expense, to
inspect and photocopy such information and records at any reasonable time but
only to the extent, in each case, that Seller may do so without violating any
obligation of confidence or contractual commitment to a third party. Seller
shall not be obligated to furnish any updating abstracts, title opinions or
additional title information, but shall cooperate with Buyer in Buyer’s efforts
to obtain, at Buyer’s expense, such additional title information as Buyer may
reasonably deem prudent.

 

                        (b)       After the Effective Time and prior to Closing,
Seller has and will continue to cause the Properties to be produced, operated
and maintained in a good and workmanlike manner consistent with prior practices,
will not abandon any of the Properties, will maintain insurance now in force
with respect to the Properties, will pay or cause to be paid all costs and
expenses in connection therewith, will keep the Seller’s Lease in full force and
effect and will perform and comply with all the covenants and conditions
contained in the Seller’s Lease and all agreements relating to the Properties;
provided, however, in the absence of Buyer’s written consent, Seller after the
Effective Time and prior to Closing shall not conduct or authorize any operation
on the Seller’s Lease requiring Authority for Expenditure approval by working
interest owners.

 

                        (c)       Without the prior written consent of Buyer,
Seller shall not enter into any new agreements or commitments with respect to
the Properties, will not modify, terminate or settle any dispute arising out of
any of the agreements relating to the Properties, including, without limitation,
the Basic Documents, and will not encumber, sell, transfer, assign, convey,
farmout or otherwise dispose of any of the Properties other than personal
property which is replaced by equivalent property or consumed in the operation
of the Properties.

 

                        (d)       Seller shall immediately make requests of such
third parties in compliance with applicable agreements, that any required
consents be given or waived and that any preferential rights be waived;
provided, however, nothing contained in this Section 4.01(d) shall require
Seller to pay money or undertake any additional legal obligation.

 

                        (e)       Seller shall permit Buyer’s authorized
representatives to consult with Seller and its agents and employees during
reasonable business hours and to conduct, at Buyer’s sole risk and expense,
on-site inspections, tests and inventories of the Properties and inspect and
examine all well logs and geological and geophysical data relating to such
properties.

 

                        (f)        Seller will use its best efforts to obtain
the satisfaction of the conditions to Closing set forth in Section 6.01 hereof.

 

            4.02 - Covenants of Buyer. Buyer covenants and agrees with Seller as
follows:

 

                        (a)       Buyer will use its best efforts to obtain the
satisfaction of the conditions to Closing set forth in Section 6.02 hereof.

 

                        (b)       In the event that this Agreement is terminated
or, if not terminated, until the Closing, the confidentiality of any data or
information received by Buyer regarding the business and assets of Seller shall
be maintained by Buyer.

 

ARTICLE V

TITLE MATTERS AND DEFECTIVE INTERESTS

 

            5.01 - Defensible Title.

 

                        (a)       As used herein, the term “Defensible Title”
shall mean, as to the Properties and each of them, such title which (i) is free
and clear (except for Permitted Encumbrances) of mortgages, liens, security
interests, pledges, charges, encumbrances, claims, limitations, irregularities,
burdens or defects, and (A) is otherwise only subject to contractually binding
arrangements which are conventional and which are customarily experienced in the
oil and gas industry and (B) is not subject to any matters which will result in
a breach of any warranty or representation made by Seller hereunder; (ii)
entitles Seller to receive not less than the “Net Revenue Interests” set forth
in Exhibit “A” and Exhibit “B” hereto of all oil, gas and associated liquid and
gaseous hydrocarbons produced, saved and marketed from the Properties, after
deducting all royalty, overriding royalty and other leasehold burdens (and such
interest will not change in the future except as disclosed on Exhibit “A” and
Exhibit “B”.

 

                        (b)       (i)        Lessors’ royalties, overriding
royalties and other burdens, reversionary interests and similar burdens if the
net cumulative effect of such burdens does not operate to reduce the Net Revenue
Interests of any of the Properties to less than the Net Revenue Interest set
forth in Exhibit “A”;

 

                                    (ii)       The term “Permitted Encumbrances”
as used herein shall mean: Preferential rights to purchase and required third
party consents to assignments and similar agreements with respect to which prior
to Closing (A) waivers or consent are obtained from the appropriate parties, (B)
the appropriate time period for asserting such rights has expired without an
exercise of such rights, and (C) with respect to consent, such consent is not
necessary to the validity of an assignment to Buyer and need not be obtained
prior to an assignment;

 

                                    (iii)      Liens for taxes or assessments
not yet due or not yet delinquent or, if delinquent, that are being contested in
good faith in the normal course of business;

 

                                    (iv)      All rights to consent by, required
notices to, filings with, or other actions by governmental entities in
connection with the sale or conveyance of oil and gas leases or interests
therein if the same are customarily obtained subsequent to such sale or
conveyance;

 

                                    (v)       The terms and conditions of the
Lease;

 

                                    (vi)      Rights of reassignment in the
event of intended release or surrender of any of the Properties;

 

                                    (vii)     Easements, rights-of-way,
servitudes, permits, surface leases and other rights in respect of surface
operations, pipelines, grazing, logging, canals, ditches, reservoirs or the
like; and easements for streets, alleys, highways, pipelines, telephone lines,
power lines, railways and other easements and rights-of-way, on, over or in
respect of any of the Properties;

 

                                    (viii)    Rights reserved to or vested in
any municipality or governmental, statutory or public authority to control or
regulate any of the Properties in any manner, and all applicable laws, rules and
orders of any governmental authority;

 

                                    (ix)      Such Title Defects (defined below)
or other defects as Buyer have waived; and

 

                                    (x)       Liens released at Closing.

 

                        (c)       The term “Title Defect” as used herein shall
mean any encumbrances, encroachment, irregularity, defect in or objection to
Seller’s title to the Properties (expressly excluding Permitted Encumbrances),
that alone or in combination with other defects renders Seller’s title to the
Properties less than Defensible Title.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

            6.01 - Conditions to the Obligations of Buyer. The obligations of
Buyer to proceed with the Closing contemplated hereby are subject to the
satisfaction on or prior to the Closing of all of the following conditions, any
one or more of which may be waived, in whole or in part, in writing by Buyer:

 

                        (a)       The representations and warranties made herein
by Seller shall be correct at and as of the Closing as though such
representations and warranties were made at and as of the Closing, and the
factual matters contained in any representation and warranty made by Seller “to
Seller’s knowledge,” or similar language, shall be true and correct at and as of
Closing without regard to Seller’s knowledge of same, and Seller shall have
complied with all the covenants hereof required by this Agreement to be
performed by them at or prior to the Closing.

 

                        (b)       Seller shall have executed an assignment in
favor of Buyer, which assignment shall be in the form of Exhibit F, whereby
Seller would assign all of his right, title and interest in and to the Consent
to Inject Salt Water described in Exhibit F.

 

                        (c)       Seller and Buyer shall have entered into an
agreement to re-work the Well on the Lease, in a mutually acceptable form,
pursuant to which Seller would place $50,000 in a separate bank account for use
in such re-work efforts.

 

                        6.02 - Conditions to the Obligations of Seller. The
obligations of Seller to proceed with the Closing contemplated hereby are
subject to the satisfaction on or prior to the Closing of all of the following
conditions, any one or more of which may be waived, in whole or in part, in
writing by Seller:

 

                        (a)       The representations and warranties made herein
by Buyer shall be correct at and as of the Closing as though such
representations and warranties were made at and as of the Closing, and Buyer
shall have complied with all the covenants hereof required by this Agreement to
be performed by them at or prior to the Closing.

 

                        (b)       Seller shall have received a certificate dated
the Closing Date of an executive officer of Buyer certifying as to the matters
specified in Section 6.02(a) hereof.

 

                        (c)       Seller shall have received from legal counsel
for Buyer reasonably acceptable to Seller an opinion, dated the Closing Date, in
substantially the form attached as Exhibit “G” hereto and made a part hereof.

 

                        (d)       Seller and Buyer shall have entered into an
operating agreement, in a mutually acceptable form, pursuant to which Seller
would be paid $500.00 for well operating services.

 

ARTICLE VII

CLOSING

 

            7.01 - Closing. Unless the parties hereto agree otherwise and
subject to the conditions stated in this Agreement, the consummation of the
transactions contemplated hereby (herein called the “Closing”) shall be held at
the offices of Seller, on May 17, 2012. The date on which closing occurs is
referred to herein as the “Closing Date.”

 

            7.02 - Closing Obligations. At the Closing, the following events
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:

 

                        (a)       Seller shall assign transfer and convey the
Properties to Buyer. Seller shall execute one or more assignments of all or part
of the Properties to be conveyed by it, as may be reasonably requested by Buyer.
Seller shall also execute such additional deeds, conveyances and bills of sale
as may be necessary to convey the Properties to Buyer, provided that any such
additional deeds, conveyances or bills of sale shall not warrant the condition
of personal property but shall warrant title by, through and under Seller. In
addition to the foregoing, the instruments executed pursuant to this Section
7.02(a) shall be executed in multiple originals and counterparts sufficient to
facilitate recording.

 

                        (b)       Seller and Buyer shall execute and deliver a
settlement statement that shall set forth the Closing Amount (as hereinafter
defined) and each adjustment and the calculation of such adjustments used to
determine such amount. The term “Closing Amount” shall mean the Purchase Price
adjusted as provided in Section 2.02, using for such adjustments the best
information (including estimated data) then available.

 

                        (c)       Buyer shall pay Two Hundred Thousand Dollars
($200,000.00) of the Purchase Price to Seller by wire transfer in immediately
available funds.

 

                        (d)       Seller shall deliver to Buyer exclusive
possession of the Properties.

 

                        (e)       Seller shall deliver to Buyer, and Buyer shall
deliver to Seller, the opinions and certificates referred to in Article VI
hereof.

 

                        (f)        Seller and Buyer shall execute transfer
orders or letters in lieu thereof directing all purchasers of production to make
payment to Buyer of proceeds attributable to production from the Properties
assigned to Buyer.

 

                        (g)       Seller shall deliver to Buyer all sums held in
suspense by Seller for any reason together with a report in sufficient detail to
allow Buyer to determine the reasons such amounts are held in suspense, and the
Properties with respect to which such amounts are held in suspense.

 

ARTICLE VIII

OBLIGATIONS AFTER CLOSING

 

            8.01 - Sales Taxes and Recording Fees. Buyer shall pay all sales
taxes occasioned by the sale of the Properties and all documentary, filing and
recording fees required in connection with the filing and recording of any
assignments.

 

            8.02 - Further Assurances. After Closing, Seller and Buyer shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action including payment of
monies as may be necessary or advisable to carry out their obligations under
this Agreement and under any document, certificate or other instrument delivered
pursuant hereto or required by law.

 

            8.03 - Buyer’s Post-Closing Obligations. If at any time subsequent
to the Closing, Buyer comes into possession of money or property belonging to
the Seller such money or other property shall be promptly delivered to the
Seller. By the consummation of the transactions contemplated hereby, Buyer
assumes all duties and obligations of the owner of the Properties which accrue
or arise from and after the Effective Time, and Buyer shall indemnify Seller
from all loss, cost, expense (including attorney’s fees and expenses), penalties
and liabilities arising from Buyer’s failure to perform such obligations.

 

            8.04 - Seller’s Post-Closing Obligations. If at any time subsequent
to the Closing, Seller comes into possession of money or property belonging to
the Buyer such money or other property shall be promptly delivered to the Buyer.
Seller shall be responsible for and discharge all claims, costs, expenses and
liabilities with respect to the Properties which accrue or relate to the times
prior to the Effective Time, including all costs attributable to the operation
of the Properties for work actually performed and expense actually incurred
prior to the Effective Time. Seller shall save harmless and indemnify Buyer, its
directors, officers and stockholders from all loss, cost, expense (including
attorney’s fees and expenses), penalties and liabilities from Seller’s failure
to perform such obligations.

 

            8.05 - Files and Records. At the Closing, Seller shall deliver all
records relating to the Properties.

 

            8.06 - Survival. The representations, warranties, covenants,
agreements and indemnities included or provided in Section 3.01(q), in Section
7.02(b), in this Article VIII, in Article X and in the assignments and
agreements to be delivered at the Closing shall survive the Closing. All other
representations, warranties, covenants and agreements contained in this
Agreement shall survive closing for two (2) years from the Closing Date.

 

ARTICLE IX

TERMINATION OF AGREEMENT

 

            9.01 - Termination. This Agreement and the transactions contemplated
hereby may be terminated in the following instances:

 

                        (a)       By Seller if the conditions set forth in
Section 6.01 are not satisfied in all material respects or waived prior to the
Closing Date;

 

                        (b)       By Buyer if the conditions set forth in
Section 6.02 are not satisfied in all material respects or waived prior to the
Closing Date; or

 

                        (c)       At any time by the mutual written agreement of
Buyer and Seller.

 

            9.02 - Liabilities Upon Termination. If Closing does not occur due
to Seller’s violation of the terms of this Agreement, then Buyer may seek such
legal or equitable remedies as Buyer may desire, including, without limitation,
damages for the breach or failure of any representation, warranty, covenant or
agreement contained herein and the right to enforce specific performance of this
Agreement. If Closing does not occur due to Buyer’s violation of the terms of
this Agreement, Seller may seek such legal or equitable remedies as Seller may
desire, including, without limitation, damages for the breach or failure of any
representation, warranty, covenant or agreement contained herein and the right
to enforce specific performance of this Agreement.

 

ARTICLE X

GENERAL

 

            10.01 - Claims. Buyer shall be entitled to the rights and benefits
of all claims Seller have against third parties with respect to the Properties
arising out of events occurring prior and subsequent to the Effective Time
including, without limitation, all rights and benefits under the Gas Contracts.
Seller shall cooperate with Buyer in the prosecution of such claims, but Buyer
shall bear all expenses related to the prosecution of such claims.

 

            10.02 - Expenses. All fees, costs and expenses incurred by Buyer or
Seller in negotiating this Agreement or in consummating the transactions
contemplated by this Agreement shall be paid by the party incurring the same
including, without limitation, legal and accounting fees, costs and expenses.

 

            10.03 - Notices. All communications required or permitted under this
Agreement shall be in writing, and any communications hereunder shall be deemed
to have been duly made if delivered by (i) hand, (ii) overnight delivery
service, (iii) telecopy, or (iv) three days after being placed in first class
certified mail, postage prepaid, with return receipt requested to the following
addresses:

 

                        All notices to Seller shall be delivered to:

 

                        Gerald D. Holden

                        ______________________

                        ______________________

                        ______________________

 

                        All notices to Buyer shall be delivered to:

 

                        All Energy Corporation

                        Attention: Dean E. Sukowatey

                        6165 N.W. 86th Street

                        Des Moines, Iowa 50131

 

            10.04 - Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the party to be
charged with such amendment or waiver and delivered by such party to the party
claiming the benefit of such amendment or waiver.

 

            10.05 - Headings. The headings of the articles and sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.

 

            10.06 - Counterparts. This Agreement may be executed by Buyer and
Seller in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.

 

            10.07 - References. References made in this Agreement, including use
of a pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals, partnerships or corporations. As used in this
Agreement, “person” shall mean any natural person, corporation, partnership,
trust, estate or other entity.

 

            10.08 - Governing Law. This Agreement and the transactions
contemplated hereby shall be construed in accordance with, and governed by, the
laws of the State of Texas.

 

            10.09 - Entire Agreement. This Agreement (including the Exhibits
hereto) constitutes the entire understanding among the parties with respect to
the subject matter hereof, superseding all negotiations, prior discussions and
prior agreements and understandings relating to such subject matter.

 

            10.10 - Parties in Interest. This Agreement shall be binding upon
and shall inure to the benefit of, the parties hereto and, except as otherwise
prohibited, their respective successors and assigns; and except as otherwise
stated herein, nothing contained in this Agreement, or implied herefrom, is
intended to confer upon any other person or entity any benefits, rights or
remedies.

 

            10.11 - Assignment. Except as otherwise provided herein, Buyer and
Seller may assign all or any portion of their respective rights or delegate any
portion of their duties hereunder, so long as the respective assigning parties
remain liable for the performance of their obligations hereunder.

 

            10.12 - Public Announcements. No party shall issue a press release
or otherwise make any public statements with respect to the transaction
contemplated hereby, without the prior consent of the other party; provided,
however, that Buyer may, without the prior consent of Seller, issue a press
release or otherwise make public statements with respect to the transactions
contemplated hereby, should such press release or public statements be deemed,
in good faith, necessary by Buyer to assure its compliance with applicable
securities laws.

 

            10.13 - Notices After Closing. Buyer and Seller hereby agree that
each party shall notify the other of its receipt, after each Closing Date, of
any instrument, notification or other document affecting the Properties while
owned by such other party.

 

            10.14 - Severability. If a court of competent jurisdiction
determines that any clause or provision of this agreement is void, illegal or
unenforceable, the other clauses and provisions of the Agreement shall remain in
full force and effect and the clauses and provisions which are determined to be
void, illegal or unenforceable shall be limited so that they shall remain in
effect to the extent permissible by law.

 

            IN WITNESS WHEREOF, the parties have executed or caused the
Agreement to be executed as of the day and year first above written.

 

            BUYER:                                                        SELLER:

 

            ALL ENERGY CORPORATION

                                                                                    /s/
GERALD HOLDEN

                                                                                    Gerald
D. Holden

            By: /s/ DEAN E. SUKOWATEY

                        Dean E. Sukowatey

                        President